Reversing.
This is a prosecution for false swearing in which the grand jury accused appellant, Sidney Sizemore, with having falsely testified in the Leslie circuit court at the trial of the same election contest action referred to in the recent case of Elvin Williams v. Commonwealth, 287 Ky. 570, 154 S.W.2d 563. Two of the grounds relied on for a reversal in the Williams case were, that the court erred in overruling the motion of appellant therein for a change of venue, and also erred in overruling his motion to quash the indictment for fatal irregularities in drawing the grand jury that preferred it. There were other errors in the Williams case which we also sustained, but none of them appear in this prosecution. The same grand jury returned the indictment against Williams in the case referred to that returned the instant indictment against appellant, and also another one against Andy Williams, whose conviction we have also reversed upon the same grounds since rendering the opinion in the Elvin Williams case.
Adhering to the principles announced in the Williams prosecutions it follows that the court erred in overruling the two motions of the appellant complained of on this appeal, and that the judgment should be and it is reversed, for proceedings consistent herewith.